DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of 20190817.5, filed 08/13/2020.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2017/0248688 A1), and further in view of Hector et al. (US 7,466,261 B1).
Regarding claim 1, Campbell et al. (‘688) discloses “a method comprising: steering a radar beam over an angular range (paragraph 5: a method including transmitting a plurality of radar signals from a plurality of different locations by a radar unit of a vehicle; paragraph 40: by steering the radar beam 206 to each of angles 204b-204e, the full 90-degree field of view can be scanned); 
detecting a return signal (paragraph 5: receiving a plurality of reflection signals, where each reflection signal is associated with one of the transmitted radar signals; Figure 5: receiving a plurality of reflection signals 504); and 
“a first angular sector of the angular range”, “a second angular sector of the angular range”, “a second angular sector of the angular range that overlaps with the first angular sector (paragraph 20: each of the four radar units may be configured to scan a beam over one sector (i.e. one quarter of the azimuth plane) and thus the entire plane may be scanned by the combination of the four radar units...the placement of the radar units may be adjusted depending on the specific vehicle, the requirements of the radar system, or other design criteria...the radar units may be configured to scan a region of an angular width that is not 90 degrees ...some radar units may scan 30 degrees, 120 degrees, or another angle. Further, in some examples, the radar units on the vehicle may scan less than the full 360 azimuth plane...in some examples, radar units may have overlapping scanning segments of the azimuth plane; paragraph 29: Figure 1: each of the radar sectors may have an angular width approximately equal to the scanning range of the radar units (as will be described with respect to Figure 2)...the sectors of Figure 1 divide the azimuth plane around the autonomous vehicle 102 into 90 degree sectors...however, in examples where the radar units are configured to scan a radar beam over a different angle than 90 degrees (not shown), the width and number of sectors may change).”

Campbell et al. (‘688) does not explicitly disclose “generating a first windowed return signal by applying a first angular window function to the return signal, wherein the first angular window function corresponds to a first angular sector of the angular range; and generating a second windowed return signal by applying a second angular window function to the return signal, wherein the second angular window function corresponds to a second angular sector of the angular range.”
Hector et al. (‘261) relates to radio detection and ranging (radar) detection systems. Hector et al. (‘261) teaches “generating a first windowed return signal by applying a first angular window function to the return signal, wherein the first angular window function corresponds to a first angular sector of the angular range; and generating a second windowed return signal by applying a second angular window function to the return signal, wherein the second angular window function corresponds to a second angular sector of the angular range  (column 14 lines 42-48: the system is capable to determine both the target range and horizontal angular position...the system will determine the range of the target, and subsequently evaluate horizontal angular positions, limiting the data gathering procedure to ranges at which the target has been previously detected; column 14 line 63 – column 15 line 19: changing the transmission of bursts from one combination of range and horizontal angular position of the sets of ranges and horizontal angular positions to another combination of range and horizontal angular position is allowed to occur following the second pulse corresponding to the combination of range and horizontal angular position... the comparing the finite window integrals at each combination of range and horizontal angular position comprises digital signal processing to compare the stored finite window integrals at all combinations of range and horizontal angular position of the sets of ranges and horizontal angular positions subsequent to a single dwell time associated with all combinations of range and horizontal angular position having elapsed; column 5 lines 21-56: the set of antennas is capable of transmitting a burst of microwave energy in response to each waveform signal and to receive a plurality of reflected bursts associated with the transmitted bursts...an acquisition unit is configured to develop and amplify a finite window integral associated with each reflected burst, the acquisition unit in signal communication with the set of antennas and a pre-processor configured to digitize and store information relating to each finite window integral for subsequent processing...the method includes defining the variable delay between the first and second pulses, for each of a set of ranges within a region that may contain the target, transmitting a set of first bursts in response to the first pulses for each range, and generating a set of second bursts in response to the second pulses for each range... the method continues by receiving a reflected first burst associated with each of the transmitted first bursts associated with each range, combining each received first burst with each associated second burst associated with each range to create the finite window integral, calculating and comparing to each other the finite window integrals at each range, and, determining the target location by range based on the greatest finite window integral from the set of ranges).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Campbell et al. (‘688) with the teaching of Hector et al. (‘261) for more reliable radar detection (Hector et al. (‘261) – column 5 lines 21-46). In addition, both of the prior art references, (Campbell et al. (‘688) and Hector et al. (‘261)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2017/0248688 A1)/Hector et al. (US 7,466,261 B1), and further in view of Nayyar et al. (US 2016/0018511 A1).
Regarding Claim 2, which is dependent on independent claim 1, Campbell et al. (‘688)/Hector et al. (‘261) discloses the method of claim 1. Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “steering the radar beam over the angular range comprises varying an oscillation frequency of an input to an antenna.”
Nayyar et al. (‘511) relates to relates to distributed processing of radar signals in a radar system. Nayyar et al. (‘511) teaches “steering the radar beam over the angular range comprises varying an oscillation frequency of an input to an antenna (paragraph 48: the radio frequency synthesizer (RFSYNTH) 530 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 542...the RFSYNTH 530 includes a phase locked loop with a voltage controlled oscillator; Figure 5: RSYNTH 530 connected to radiators 504).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Nayyar et al. (‘511) for efficiently controlling transmission and reception characteristics of radar signals (Nayyar et al. (‘511) – paragraph 47). In addition, all the prior art references, (Campbell et al. (‘688), Hector et al. (‘261) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  
Regarding Claim 3, which is dependent on independent claim 1, Campbell et al. (‘688)/Hector et al. (‘261) discloses the method of claim 1. Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “detecting the return signal comprises generating a data slice that includes data associated with the first angular sector and the second angular sector.”
Nayyar et al. (‘511) relates to relates to distributed processing of radar signals in a radar system. Nayyar et al. (‘511) teaches “detecting the return signal comprises generating a data slice that includes data associated with the first angular sector and the second angular sector (Figure 7; paragraph 54: the output of each Doppler FFT is an M×N range-Doppler slice).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Nayyar et al. (‘511) for efficiently controlling transmission and reception characteristics of radar signals (Nayyar et al. (‘511) – paragraph 47). In addition, all the prior art references, (Campbell et al. (‘688), Hector et al. (‘261) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  
Regarding Claim 4, which is dependent on independent claim 1, Campbell et al. (‘688)/Hector et al. (‘261) discloses the method of claim 1. Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “the data slice comprises a two-dimensional matrix.”
Nayyar et al. (‘511) relates to relates to distributed processing of radar signals in a radar system. Nayyar et al. (‘511) teaches “the data slice comprises a two-dimensional matrix (Figure 7: two-dimensional range doppler matrix).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Nayyar et al. (‘511) for efficiently controlling transmission and reception characteristics of radar signals (Nayyar et al. (‘511) – paragraph 47). In addition, all the prior art references, (Campbell et al. (‘688), Hector et al. (‘261) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  
Regarding Claim 5, which is dependent on claim 3, Campbell et al. (‘688)/Hector et al. (‘261)/Nayyar et al. (‘511) discloses the method of claim 3. Campbell et al. (‘688) further discloses “the data slice represents a coherent processing interval (paragraph 58: the radar path may be divided into many consecutive coherent processing interval (CPIs)...during a CPI the radar unit both transmits and receives a waveform, applies a matched filter bank, and extracts a set of detections that measure range, Doppler, and angle (in azimuth, elevation or both) to the various objects that reflect radar...in some examples, several CPIs are captured before moving to data processing).” 
Regarding Claim 6, which is dependent on claim 3, Campbell et al. (‘688)/Hector et al. (‘261)/Nayyar et al. (‘511) discloses the method of claim 3. Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “the data slice comprises a slow-time and fast-time matrix.”
Nayyar et al. (‘511) relates to relates to distributed processing of radar signals in a radar system. Nayyar et al. (‘511) teaches “the data slice comprises a slow-time and fast-time matrix (paragraph 26: Figure 2: radar signal processing for one radar frame across multiple receive antennas. Note that the term “fast time” refers to time samples within a single chirp and the term “slow time” refers to the number of chirps in the chirp sequence...for each receive antenna, a range Fast Fourier Transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data to the frequency domain...peak values correspond to ranges of objects...this processing is usually performed in-line, meaning that the range FFT is performed on the digitized samples of a previous chirp while samples are being collected for the current chirp...the results of the range FFTs are saved in memory for further processing...there will be one set of range FFT results for each receive antenna...if there are N time samples in a chirp, N range results are stored for the chirp...thus, logically, if there are M chirps in the chirp sequence, an array of M×N range values is generated by the range FFTs. In this array, which may be referred to as the range-time array, the N columns are the range values for samples at the same relative time across the M chirps; paragraph 27: for each range, a Doppler FFT is performed over each of the corresponding range values of the chirps in the chirp sequence (slow time axis)...that is, a Doppler FFT is performed on each of the N columns of the M×N array...the peaks in the resulting M×N range-Doppler plane, also referred to as a range-Doppler array or range-Doppler slice, correspond to the range and relative speed of potential objects...there will be a range-Doppler array for each receive antenna).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Nayyar et al. (‘511) for efficiently controlling transmission and reception characteristics of radar signals (Nayyar et al. (‘511) – paragraph 47). In addition, all the prior art references, (Campbell et al. (‘688), Hector et al. (‘261) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  
Regarding Claim 7, which is dependent on claim 3, Campbell et al. (‘688)/Hector et al. (‘261)/Nayyar et al. (‘511) discloses the method of claim 3. Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “generating the first windowed return signal comprises applying a frequency transform to the return signal.”
Nayyar et al. (‘511) relates to relates to distributed processing of radar signals in a radar system. Nayyar et al. (‘511) teaches “generating the first windowed return signal comprises applying a frequency transform to the return signal (paragraph 26: Figure 2: for each receive antenna, a range Fast Fourier Transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data to the frequency domain...peak values correspond to ranges (distances) of objects...this processing is usually performed in-line, meaning that the range FFT is performed on the digitized samples of a previous chirp while samples are being collected for the current chirp. The results of the range FFTs are saved in memory for further processing...there will be one set of range FFT results for each receive antenna. Note that if there are N time samples in a chirp, N range results are stored for the chirp. Thus, logically, if there are M chirps in the chirp sequence, an array of M×N range values is generated by the range FFTs...in this array, which may be referred to as the range-time array, the N columns are the range values for samples at the same relative time across the M chirps)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Nayyar et al. (‘511) for efficiently controlling transmission and reception characteristics of radar signals (Nayyar et al. (‘511) – paragraph 47). In addition, all the prior art references, (Campbell et al. (‘688), Hector et al. (‘261) and Nayyar et al. (‘511)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2017/0248688 A1)/Hector et al. (US 7,466,261 B1), and further in view of Hammes et al. (US 2020/0011968 A1).
Regarding Claim 8, which is dependent on independent claim 1, Campbell et al. (‘688)/Hector et al. (‘261) discloses the method of claim 1. Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “generating the first windowed return signal comprises attenuating a portion of the return signal outside of the first angular sector.”
Hammes et al. (‘968) relates to a wireless detection of objects using radar. Hammes et al. (‘968)  teaches “generating the first windowed return signal comprises attenuating a portion of the return signal outside of the first angular sector (paragraph 29: obtaining at least an angle-Doppler ambiguity function (AF) from the receive signals further comprises using a trajectory matched filter bank to extract Doppler and angular information from the receive signals...preferably, a matched filter is applied to each dimension in order to compress the continuous wave such that the range, angle and Doppler information can be extracted; paragraph 30:obtaining at least an angle-Doppler ambiguity function (AF) from the receive signals further comprises squaring the output 
    PNG
    media_image1.png
    23
    71
    media_image1.png
    Greyscale
 of the matched filter(s) to obtained a squared filter output 
    PNG
    media_image2.png
    24
    61
    media_image2.png
    Greyscale
 for the p-th Doppler bin, q-th angular bin and l-th range bin; paragraph 32: in the sparse datacube 
    PNG
    media_image3.png
    23
    146
    media_image3.png
    Greyscale
, the received signals are ordered along m according to their position on the virtual array...the squared filter output can be obtained using the digital fourier transform (DFT) along all dimensions of the data cube (represented by 
    PNG
    media_image4.png
    30
    43
    media_image4.png
    Greyscale
):
    PNG
    media_image5.png
    25
    154
    media_image5.png
    Greyscale
).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Hammes et al. (‘968) to optimize SINR for more reliable radar detection (Hammes et al. (‘968) – paragraph 51). In addition, all the prior art references, (Campbell et al. (‘688), Hector et al. (‘261) and Hammes et al. (‘968)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2017/0248688 A1)/Hector et al. (US 7,466,261 B1), and further in view of Poiger et al. (US 2019/0204435 A1).
Regarding Claim 9, which is dependent on independent claim 1, Campbell et al. (‘688)/Hector et al. (‘261) discloses the method of claim 1. Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “emitting the radar beam from an antenna; and generating the first angular window function based on a first radiation pattern of the antenna within the first angular sector.”
Poiger et al. (‘435) relates to radar system. Poiger et al. (‘435) teaches “emitting the radar beam from an antenna (paragraph 10: at least two transmitter antenna devices); and 
generating the first angular window function based on a first radiation pattern of the antenna within the first angular sector (paragraph 15: the first relative antenna radiation pattern is obtained by feeding two transmitter antenna devices in phase, while the second relative antenna radiation pattern diagram is obtained by feeding two transmitter antenna devices out of phase with each other; paragraph 30: Figure 7: antenna radiation pattern; Figure 1;paragraph 21: angular resolution... Field of View area; paragraph 36: radar antenna designs which covers horizontal and vertical Field of View).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Poiger et al. (‘435) for more efficient radar detection with higher angular resolution (Poiger et al. (‘435)– paragraph 21). In addition, all the prior art references, (Campbell et al. (‘688), Hector et al. (‘261) and Poiger et al. (‘435)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  
Regarding Claim 10, which is dependent on independent claim 1, Campbell et al. (‘688)/Hector et al. (‘261) discloses the method of claim 1. Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “generating the second angular window function based on a second radiation pattern of the antenna within the second angular sector.”
Poiger et al. (‘435) relates to radar system. Poiger et al. (‘435) teaches “generating the second angular window function based on a second radiation pattern of the antenna within the second angular sector (paragraph 15: the first relative antenna radiation pattern is obtained by feeding two transmitter antenna devices in phase, while the second relative antenna radiation pattern diagram is obtained by feeding two transmitter antenna devices out of phase with each other; paragraph 30: Figure 7: antenna radiation pattern; Figure 1;paragraph 21: angular resolution...Field of View area; paragraph 36: radar antenna designs which covers horizontal and vertical Field of View).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Poiger et al. (‘435) for more efficient radar detection with higher angular resolution (Poiger et al. (‘435)– paragraph 21). In addition, all the prior art references, (Campbell et al. (‘688), Hector et al. (‘261) and Poiger et al. (‘435)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/0018511 A1), in view of Reynolds et al. (US 2021/0405182 A1), and further in view of Campbell et al. (US 2017/0248688 A1) and Hector et al. (US 7,466,261 B1).
Regarding Claim 11, Nayyar et al. (‘511) discloses “a device (paragraph 35: Figure 4) comprising: 
an interface being connectable to a radar having an antenna (paragraph 46: the serial peripheral interface (SPI) 528 provides an interface for communication with the processing unit 406...the processing unit 406 may use the SPI 528 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 500; Figure 5: the radar SOC 500 may include multiple transmit channels 504 for transmitting FMCW signals and multiple receive channels 502 for receiving the reflected transmitted signals); and 
a control unit connected to the interface (paragraph 46: the serial peripheral interface (SPI) 528 provides an interface for communication with the processing unit 406...the processing unit 406 may use the SPI 528 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 500), 
the control unit configured to cause the radar to perform functions comprising: steering a radar beam (paragraph 47: The programmable timing engine 542 includes functionality receive chirp parameter values for a sequence of chirps in a radar frame from the control module 526 and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values...the chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, an analog-to-digital (ADC) sampling time, a ramp end time, a transmitter start time, etc.) over an angular range; 
detecting a return signal (Figure 9: receive reflected chirp 902).” 
Nayyar et al. (‘511)	does not explicitly disclose:
that the radar is “single input single output (SISO).”
Steering a radar beam “over an angular range”, “a first angular sector of the angular range”, “a second angular sector of the angular range”, “a second angular sector of the angular range that overlaps with the first angular sector.”
“generating a first windowed return signal by applying a first angular window function to the return signal, wherein the first angular window function corresponds to a first angular sector of the angular range; and generating a second windowed return signal by applying a second angular window function to the return signal, wherein the second angular window function corresponds to a second angular sector of the angular range.”
Reynolds et al. (‘182) relates to millimeter-wave and/or microwave imaging systems and methods. Reynolds et al. (‘182) teaches that the radar is “single input single output (SISO) (paragraph 62: the dynamic antenna control signal may select single input single output (SISO) mode of operation among the transmitter(s) and receiver(s)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Nayyar et al. (‘511) with the teaching of Reynolds et al. (‘182) for dynamic antenna control for optimized radar opration (Reynolds et al. (‘182) – paragraph 107). In addition, all the prior art references, (Nayyar et al. (‘511) and Reynolds et al. (‘182)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, dynamic antenna control signal, receive plurality of signals associated with different ranges for radar signal processing.  
Campbell et al. (‘688) relates to radar communication. Campbell et al. (‘688) teaches Steering a radar beam “over an angular range (paragraph 5: a method including transmitting a plurality of radar signals from a plurality of different locations by a radar unit of a vehicle; paragraph 40: by steering the radar beam 206 to each of angles 204b-204e, the full 90-degree field of view can be scanned)”, “a first angular sector of the angular range”, “a second angular sector of the angular range”, “a second angular sector of the angular range that overlaps with the first angular sector (paragraph 20: each of the four radar units may be configured to scan a beam over one sector (i.e. one quarter of the azimuth plane) and thus the entire plane may be scanned by the combination of the four radar units...the placement of the radar units may be adjusted depending on the specific vehicle, the requirements of the radar system, or other design criteria. In some additional examples, the radar units may be configured to scan a region of an angular width that is not 90 degrees...some radar units may scan 30 degrees, 120 degrees, or another angle. Further, in some examples, the radar units on the vehicle may scan less than the full 360 azimuth plane. Additionally, in some examples, radar units may have overlapping scanning segments of the azimuth plane; paragraph 29: Figure 1: each of the radar sectors may have an angular width approximately equal to the scanning range of the radar units (as will be described with respect to FIG. 2)...the sectors of FIG. 1 divide the azimuth plane around the autonomous vehicle 102 into 90 degree sectors...however, in examples where the radar units are configured to scan a radar beam over a different angle than 90 degrees (not shown), the width and number of sectors may change).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Nayyar et al. (‘511)/Reynolds et al. (‘182) with the teaching of Campbell et al. (‘688) to increase the interrogation region for higher imagining resolution (Campbell et al. (‘688) – paragraph 18). In addition, all the prior art references, (Nayyar et al. (‘511), Reynolds et al. (‘182) and Campbell et al. (‘688)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  
Hector et al. (‘261) relates to radio detection and ranging (radar) detection systems. Hector et al. (‘261) teaches “generating a first windowed return signal by applying a first angular window function to the return signal, wherein the first angular window function corresponds to a first angular sector of the angular range; and generating a second windowed return signal by applying a second angular window function to the return signal, wherein the second angular window function corresponds to a second angular sector of the angular range  (column 14 lines 42-48: the same enhanced system 199 is capable to determine both the target range and horizontal angular position...the system 199 will determine the range of the target, and subsequently evaluate horizontal angular positions, limiting the data gathering procedure to ranges at which the target has been previously detected; column 14 line 63 – column 15 line 19: changing the transmission of bursts from one combination of range and horizontal angular position of the sets of ranges and horizontal angular positions to another combination of range and horizontal angular position is allowed to occur following the second pulse corresponding to the combination of range and horizontal angular position... the comparing the finite window integrals at each combination of range and horizontal angular position comprises digital signal processing to compare the stored finite window integrals at all combinations of range and horizontal angular position of the sets of ranges and horizontal angular positions subsequent to a single dwell time associated with all combinations of range and horizontal angular position having elapsed; column 5 lines 21-56: the set of antennas is capable of transmitting a burst of microwave energy in response to each waveform signal and to receive a plurality of reflected bursts associated with the transmitted bursts...an acquisition unit is configured to develop and amplify a finite window integral associated with each reflected burst, the acquisition unit in signal communication with the set of antennas and a pre-processor configured to digitize and store information relating to each finite window integral for subsequent processing...the method includes defining the variable delay between the first and second pulses, for each of a set of ranges within a region that may contain the target, transmitting a set of first bursts in response to the first pulses for each range, and generating a set of second bursts in response to the second pulses for each range...the method continues by receiving a reflected first burst associated with each of the transmitted first bursts associated with each range, combining each received first burst with each associated second burst associated with each range to create the finite window integral, calculating and comparing to each other the finite window integrals at each range, and, determining the target location by range based on the greatest finite window integral from the set of ranges)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688) with the teaching of Hector et al. (‘261) for more reliable radar detection (Hector et al. (‘261) – column 5 lines 21-46). In addition, all of the prior art references, (Nayyar et al. (‘511), Reynolds et al. (‘182), Campbell et al. (‘688) and Hector et al. (‘261)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.
Regarding Claim 12, which is dependent on independent claim 11, Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) discloses the device of claim 11. Nayyar et al. (‘511) further discloses “steering the radar beam over the angular range comprises varying an oscillation frequency of an input to the antenna (paragraph 48: the radio frequency synthesizer (RFSYNTH) 530 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 542...the RFSYNTH 530 includes a phase locked loop with a voltage controlled oscillator; Figure 5: RSYNTH 530 connected to radiators 504).” 
Regarding Claim 13, which is dependent on independent claim 11, Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) discloses the device of claim 11. Nayyar et al. (‘511) further discloses “detecting the return signal comprises generating a data slice that includes data associated with the first angular sector and the second angular sector (Figure 7; paragraph 54: the output of each Doppler FFT is an M×N range-Doppler slice).”  
Regarding Claim 14, which is dependent on claim 13, Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) discloses the device of claim 11. Nayyar et al. (‘511) further discloses “the data slice comprises a two-dimensional matrix (Figure 7: two-dimensional range doppler matrix).”
Regarding Claim 15, which is dependent on claim 13, Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) discloses the device of claim 11. Nayyar et al. (‘511) further discloses “the data slice represents a coherent processing interval (paragraph 58: the radar path may be divided into many consecutive coherent processing interval (CPIs)...during a CPI the radar unit both transmits and receives a waveform, applies a matched filter bank, and extracts a set of detections that measure range, Doppler, and angle (in azimuth, elevation or both) to the various objects that reflect radar...in some examples, several CPIs are captured before moving to data processing).”  
Regarding Claim 16, which is dependent on claim 13, Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) discloses the device of claim 11. Nayyar et al. (‘511) further discloses “the data slice comprises a slow-time and fast- time matrix (paragraph 26: Figure 2: radar signal processing for one radar frame across multiple receive antennas. Note that the term “fast time” refers to time samples within a single chirp and the term “slow time” refers to the number of chirps in the chirp sequence...for each receive antenna, a range Fast Fourier Transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data to the frequency domain...peak values correspond to ranges of objects...this processing is usually performed in-line, meaning that the range FFT is performed on the digitized samples of a previous chirp while samples are being collected for the current chirp...the results of the range FFTs are saved in memory for further processing...there will be one set of range FFT results for each receive antenna...if there are N time samples in a chirp, N range results are stored for the chirp...thus, logically, if there are M chirps in the chirp sequence, an array of M×N range values is generated by the range FFTs. In this array, which may be referred to as the range-time array, the N columns are the range values for samples at the same relative time across the M chirps; paragraph 27: for each range, a Doppler FFT is performed over each of the corresponding range values of the chirps in the chirp sequence (slow time axis)...that is, a Doppler FFT is performed on each of the N columns of the M×N array...the peaks in the resulting M×N range-Doppler plane, also referred to as a range-Doppler array or range-Doppler slice, correspond to the range and relative speed of potential objects...there will be a range-Doppler array for each receive antenna).”  
Regarding Claim 17, which is dependent on claim 13, Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) discloses the device of claim 11. Nayyar et al. (‘511) further discloses “generating the first windowed return signal comprises applying a frequency transform to the return signal (paragraph 26: Figure 2: for each receive antenna, a range Fast Fourier Transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data to the frequency domain...peak values correspond to ranges (distances) of objects...this processing is usually performed in-line, meaning that the range FFT is performed on the digitized samples of a previous chirp while samples are being collected for the current chirp. The results of the range FFTs are saved in memory for further processing...there will be one set of range FFT results for each receive antenna. Note that if there are N time samples in a chirp, N range results are stored for the chirp. Thus, logically, if there are M chirps in the chirp sequence, an array of M×N range values is generated by the range FFTs...in this array, which may be referred to as the range-time array, the N columns are the range values for samples at the same relative time across the M chirps).”  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/0018511 A1)/Reynolds et al. (US 2021/0405182 A1)/Campbell et al. (US 2017/0248688 A1)/Hector et al. (US 7,466,261 B1), and further in view of Hammes et al. (US 2020/0011968 A1).
Regarding Claim 18, which is dependent on independent claim 11, Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) discloses the device of claim 11. Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “generating the first windowed return signal comprises attenuating a portion of the return signal outside of the first angular sector.”
Hammes et al. (‘968) relates to a wireless detection of objects using radar. Hammes et al. (‘968)  teaches “generating the first windowed return signal comprises attenuating a portion of the return signal outside of the first angular sector (paragraph 29: obtaining at least an angle-Doppler ambiguity function (AF) from the receive signals further comprises using a trajectory matched filter bank to extract Doppler and angular information from the receive signals...preferably, a matched filter is applied to each dimension in order to compress the continuous wave such that the range, angle and Doppler information can be extracted; paragraph 30:obtaining at least an angle-Doppler ambiguity function (AF) from the receive signals further comprises squaring the output 
    PNG
    media_image1.png
    23
    71
    media_image1.png
    Greyscale
 of the matched filter(s) to obtained a squared filter output 
    PNG
    media_image2.png
    24
    61
    media_image2.png
    Greyscale
 for the p-th Doppler bin, q-th angular bin and l-th range bin; paragraph 32: in the sparse datacube 
    PNG
    media_image3.png
    23
    146
    media_image3.png
    Greyscale
, the received signals are ordered along m according to their position on the virtual array...the squared filter output can be obtained using the digital fourier transform (DFT) along all dimensions of the data cube (represented by 
    PNG
    media_image4.png
    30
    43
    media_image4.png
    Greyscale
):
    PNG
    media_image5.png
    25
    154
    media_image5.png
    Greyscale
).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Hammes et al. (‘968) to optimize SINR for more reliable radar detection (Hammes et al. (‘968) – paragraph 51). In addition, all the prior art references, (Nayyar et al. (‘511), Reynolds et al. (‘182), Campbell et al. (‘688), Hector et al. (‘261)  and Hammes et al. (‘968)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2017/0248688 A1)/Hector et al. (US 7,466,261 B1), and further in view of Poiger et al. (US 2019/0204435 A1).
Regarding Claim 19, which is dependent on independent claim 1, Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) discloses the device of claim 11. Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “emitting the radar beam from the antenna; and generating the first angular window function based on a first radiation pattern of the antenna within the first angular sector.”
Poiger et al. (‘435) relates to radar system. Poiger et al. (‘435) teaches “emitting the radar beam from the antenna (paragraph 10: at least two transmitter antenna devices); and 
generating the first angular window function based on a first radiation pattern of the antenna within the first angular sector (paragraph 15: the first relative antenna radiation pattern is obtained by feeding two transmitter antenna devices in phase, while the second relative antenna radiation pattern diagram is obtained by feeding two transmitter antenna devices out of phase with each other; paragraph 30: Figure 7: antenna radiation pattern; Figure 1;paragraph 21: angular resolution... Field of View area; paragraph 36: radar antenna designs which covers horizontal and vertical Field of View).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Poiger et al. (‘435) for more efficient radar detection with higher angular resolution (Poiger et al. (‘435)– paragraph 21). In addition, all the prior art references, (Nayyar et al. (‘511), Reynolds et al. (‘182), Campbell et al. (‘688), Hector et al. (‘261)  and Poiger et al. (‘435)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  
Regarding Claim 20, which is dependent on independent claim 11, Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) discloses the device of claim 11. Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) does not explicitly disclose “generating the second angular window function based on a second radiation pattern of the antenna within the second angular sector.”
Poiger et al. (‘435) relates to radar system. Poiger et al. (‘435) teaches “generating the second angular window function based on a second radiation pattern of the antenna within the second angular sector (paragraph 15: the first relative antenna radiation pattern is obtained by feeding two transmitter antenna devices in phase, while the second relative antenna radiation pattern diagram is obtained by feeding two transmitter antenna devices out of phase with each other; paragraph 30: Figure 7: antenna radiation pattern; Figure 1;paragraph 21: angular resolution... Field of View area; paragraph 36: radar antenna designs which covers horizontal and vertical Field of View).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of Nayyar et al. (‘511)/Reynolds et al. (‘182)/Campbell et al. (‘688)/Hector et al. (‘261) with the teaching of Poiger et al. (‘435) for more efficient radar detection with higher angular resolution (Poiger et al. (‘435)– paragraph 21). In addition, all the prior art references, (Nayyar et al. (‘511), Reynolds et al. (‘182), Campbell et al. (‘688), Hector et al. (‘261)  and Poiger et al. (‘435)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, RF pulse generator for steering transmit signal, receive plurality of signals associated with different ranges for radar signal processing.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alego (US 3,434,139) discloses that the arrangement of Figure 2 is a frequency-controlled directionally-scanning mono pulse antenna comprising a lineal physical array of radiating elements fed by two mutually progressively phase shifted or phase squinted feedlines (column 5 lines 45-49); each of feedlines 21A and 21B is separately excited by a single frequency-scanned source of radio frequency energy...each feedline in cooperation with radiating element 10 will produce a directionally scanned beam pattern which scans in a plane parallel to Figure 2 and containing the lineal array of elements 10, similarly as the arrangement of Figure 1...directionally scanned beam (column 5 lines 3-32).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648